

116 HJ 15 IH: Proposing an amendment to the Constitution of the United States to end the practice of including more than one subject in a single law by requiring that each law enacted by Congress be limited to only one subject and that the subject be clearly and descriptively expressed in the title of the law.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 15IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Marino submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to end the practice of including
			 more than one subject in a single law by requiring that each law enacted
			 by Congress be limited to only one subject and that the subject be clearly
			 and descriptively expressed in the title of the law.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Each bill, order, resolution, or vote which must be submitted to the President under section 7 of article I of this Constitution shall embrace no more than one subject and that subject shall be clearly and descriptively expressed in the title of the bill, order, resolution or vote.
					.
		